 Case 4:19-mc-00038-ALM Document 10 Filed 08/04/20 Page 1 of 2 PageID #: 95




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION



IN THE MATTER OF THE GOVERNMENT’S                             MISC. NO. 4:19-MC-38
EX PARTE MOTION TO AMEND PROTECTIVE
ORDER AND FOR LIMITED UNSEALING

                                         ORDER

      Before the Court is an application (Dkt. #9) made by the United States of America

for an Order (1) authorizing the Government to re-designate certain materials (referred to

as AEO Materials in the application and hereinafter), obtained pursuant to the limited

unsealing Order of the Court as to the matter Huawei Technologies Co., Ltd. and

Futurewei Technologies, Inc. v. Yiren Ronnie Huang and CNEX Labs, Inc., Civil Docket

No. 4:17-CV-893 (E.D. Tex.) (“CNEX”), and produced in discovery in the prosecution

United States v. Bo Mao, 19-CR-392 (PKC) (E.D.N.Y.) (“Mao”) in the Eastern District

of New York, and (2) partially unsealing this docket and redacted versions of the sealed

applications in the above-captioned matter.

      IT IS HEREBY ORDERED that the Government is authorized to re-designate

certain AEO Materials obtained from the CNEX case that are described in Paragraph 5 of

the government’s Application for purposes of the Mao prosecution.
     Case 4:19-mc-00038-ALM Document 10 Filed 08/04/20 Page 2 of 2 PageID #: 96




.          IT IS FURTHER ORDERED that the above-captioned matter be unsealed.

    As the Clerk does not remove and file exhibits, Counsel is instructed to publicly file

    the redacted versions of the Government’s sealed applications in this matter.

           IT IS SO ORDERED.
          SIGNED this 4th day of August, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                              2
